DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/589629 filed on 10/1/2019.  Claims 1-16 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a distance-angle measuring member which appears to be a laser and photoreceptor,
a satellite position obtainer which appears to be a subcomponent of the controller 19,
an aircraft position calculator which appears to be a subcomponent of the controller 19,
a bearing estimator which appears to be a subcomponent of the controller 19, 
a scattering member which appears to be a scattering plate 41, and
an optical member which appears to be an optical sensor 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 9, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knibbe et al. US 9,250,312 (“Knibbe”).

As to claim 1, Knibbe discloses an aircraft position measurement system for an aircraft configured to use an artificial satellite configured to fly a known orbit, the aircraft position measurement system comprising:
a reflector configured to be mounted on the artificial satellite and reflect an electromagnetic wave in a direction in which the electromagnetic wave arrives (see at least col 6, lines 48-56; the EOIR sensor is configured to detect infrared light emitted from stars and energy reflected from satellite 115 and to render the detected objects in an image…); 
a distance-angle measuring member configured to be mounted on the aircraft and emit an electromagnetic wave and measure a bearing and a distance to the artificial satellite when seen from the aircraft (see at least Fig 3; col 6, line 48 to col 7, line 37; the airship 101 location may then be calculated using the satellite 115 ephemeris in ECEF and the ECEF vector from the satellite 115 to the ship…); 
a satellite position obtainer configured to obtain an absolute position of the artificial satellite (see at least col 1, lines 25-35; …based on the relative position of at least one star and at least one satellite. The determined geodetic positions of each of the airborne objects are transmitted to the vehicle for which the geolocation is being determined…; and 
an aircraft position calculator configured to calculate a position of the aircraft on a basis of the absolute position and the bearing and the distance to the artificial satellite (see at least col 1, lines 25-35; based on the geodetic position determined for each airborne object and the distance from the vehicle to each of the airborne objects, the geodetic position of the vehicle is determined…).

As to claim 9, Knibbe discloses wherein the distance-angle measuring member is configured to emit laser light as the electromagnetic wave, or a radar (see at least col 6, lines 48-56; the EOIR sensor is configured to detect infrared light emitted from stars and energy reflected from satellite 115 and to render the detected objects in an image…).

As to claim 11, Knibbe discloses wherein the aircraft is configured to fly at a high altitude at which almost no cloud is present (see at least col 6, lines 10-12; first airship 101 and a second airship 103 are configured to operate at high altitudes, for example, an altitude above the cloud layer…).

As to claim 13, Knibbe discloses wherein the aircraft is an unmanned aircraft (see at least col 8, lines 22-26; for example, airships 101, 103 may be an unmanned vehicle, such as a blimp or balloon, or may be any suitable airborne object capable of operating at an altitude above the clouds…). 

As to claim 15, Knibbe discloses an aircraft position measurement method for measuring a position of an aircraft using an artificial satellite configured to fly in a known orbit, wherein:
a reflector is to be mounted on the artificial satellite, the reflector being configured to reflect an electromagnetic wave in a direction in which the electromagnetic wave arrives (see at least col 6, lines 48-56; the EOIR sensor is configured to detect infrared light emitted from stars and energy reflected from satellite 115 and to render the detected objects in an image…), and 
a controller of the aircraft is configured to perform the method comprising: 
emitting an electromagnetic wave from the aircraft and measuring a bearing and a distance to the artificial satellite when seen from the aircraft (see at least Fig 3; col 6, line 48 to col 7, line 37; the airship 101 location may then be calculated using the satellite 115 ephemeris in ECEF and the ECEF vector from the satellite 115 to the ship…); 
obtaining an absolute position of the artificial satellite (see at least col 1, lines 25-35; …based on the relative position of at least one star and at least one satellite. The determined geodetic positions of each of the airborne objects are transmitted to the vehicle for which the geolocation is being determined…); and 
calculating the position of the aircraft on the basis of the absolute position of the artificial satellite and the - 28 -243410.000133 bearing and distance to the artificial satellite (see at least col 1, lines 25-35; based on the geodetic position determined for each airborne object and the distance from the vehicle to each of the airborne objects, the geodetic position of the vehicle is determined…).

As to claim 16, Knibbe discloses an aircraft comprising: 
a satellite position obtainer configured to obtain an absolute position of an artificial satellite (see at least col 1, lines 25-35; …based on the relative position of at least one star and at least one satellite. The determined geodetic positions of each of the airborne objects are transmitted to the vehicle for which the geolocation is being determined…); 
a distance-angle measuring member configured to emit an electromagnetic wave and measure a bearing and a distance to the artificial satellite when seen from the aircraft (see at least col 6, lines 48-56; the EOIR sensor is configured to detect infrared light emitted from stars and energy reflected from satellite 115 and to render the detected objects in an image…); and 
an aircraft position calculator configured to calculate a position of the aircraft on a basis of the absolute position of the artificial satellite and the bearing and the distance to the artificial based on the geodetic position determined for each airborne object and the distance from the vehicle to each of the airborne objects, the geodetic position of the vehicle is determined…).

Allowable Subject Matter
Claims 2-8, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668